886 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Francine SUTTON;  Helen Ellis;  Gus Swanson, Plaintiffs-Appellees,v.CLEVELAND BOARD OF EDUCATION;  Frank Huml, InterimSuperintendent;  Ronald A. Boyd, FormerSuperintendent;  Alfred A. Tutela,Defendants-Appellants.
Nos. 89-3766, 89-3806.
United States Court of Appeals, Sixth Circuit.
Sept. 28, 1989.

Before MERRITT and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The Court entered an order on September 1, 1989, directing the defendants to show cause why the appeal in Case No. 89-3766 should not be dismissed for lack of jurisdiction.  The defendants have not responded.


2
The district court entered judgment for the plaintiffs on August 1, 1989.  In its order, the court instructed the plaintiffs to submit documentation for specific damages and brief the issue of attorneys' fees.  The defendants filed their notice of appeal, Case No. 89-3766, on August 21, 1989.  The plaintiffs cross-appealed on August 28, 1989.  That is appeal docketed with this Court as Case No. 89-3806.


3
This Court lacks jurisdiction in the appeal and cross-appeal.  It is well established that where liability has been decided but the extent of damages remains undetermined, there is no final appealable order.    See Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976).  See also Rudd Construction Equipment Company, Inc. v. Home Insurance Co., 711 F.2d 54, 56 (6th Cir.1983).


4
It is therefore ORDERED that the appeals in Cases No. 89-3766 and 89-3806 are dismissed sua sponte.    Rule 9(b), Rules of the Sixth Circuit.